DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-18 are pending.

Election/Restriction
SPECIES ELECTION I (Autoimmune Disease)
This application contains claims directed to the following patentably distinct species of autoimmune disease:
i) dermatomyositis (DM) (Claim 2);
ii) celiac disease (Claim 3);
iii) diabetes mellitus type 1 (Claim 4);
iv) sarcoidosis (Claim 5);
v) systemic lupus erythematosus (SLE) (Claim 6);
vi) Sjogren's syndrome (Claim 7);
vii) eosinophilic granulomatosis with polyangiitis (Claim 8);
viii) Hashimoto's thyroiditis (Claim 9);
ix) Graves’ disease (Claim 10);
xi) idiopathic thrombocytopenic purpura (Claim 11);
xii) Addison's disease (Claim 12);
xiii) rheumatoid arthritis (RA) (Claim 13);
xiv) ankylosing spondylitis (Claim 14); and
xv) polymyositis (PM) (Claim 15).
The species are independent or distinct because while broadly falling under the genus of “autoimmune diseases”, every autoimmune disease is pathologically and immunologically distinct and affect different organs/systems. For example, dermatomyositis is an inflammatory disorder which affects the skin and muscles and while theorized to potentially be an autoimmune disease, it is also theorized to be the result of a viral infection.  Dermatomyositis is associated with autoantibodies, including antinuclear antibodies (ANA), antibodies to aminoacyl-tRNA synthetases, including antibodies against histidine-tRNA ligase (also called Jo-1); antibodies to signal recognition particle (SRP); and anti-Mi-2 antibodies.1 In distinct contrast, diabetes mellitus type 1 is an autoimmune disease whereby cells that make insulin (beta cells) are destroyed by the immune system, resulting in high blood sugar levels in the body. Typically someone will first develop antibodies against insulin or the protein GAD65, followed eventually by antibodies against the proteins IA-2, IA-2β, and/or ZNT8.2 Graves’ disease affects the thyroid and results in the overproduction of thyroid hormones; idiopathic thrombocytopenic purpura is a blood disorder characterized by an abnormal decrease in the number of platelets in the blood; Sjogren's syndrome is characterized by dry eyes and dry mouth; celiac disease is an immune disorder that damages the small intestine; etc. Thus, while all broadly falling under the umbrella of “autoimmune disease”, each autoimmune disease is a distinct disease having completely different etiology and patient populations.  In addition, these species are not obvious variants of each other based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 16-18 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
A) Each claimed species of autoimmune disease requires a completely different, non-overlapping search strategy, e.g., a search for dermatomyositis does not overlap in scope with the search required for diabetes mellitus type 1, and vice versa;
B) Prior art applicable to one species of autoimmune disease will not be applicable to the other species of autoimmune disease, e.g., a review article discussing treatments for Addison's disease will not likely also discuss treatments for idiopathic thrombocytopenic purpura, and vice versa; and
C) Each claimed species of autoimmune disease requires completely different examination considerations of the state and predictability of the art as they relate to potential treatments.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

SPECIES ELECTION II (Nitroxide Antioxidant)
This application contains claims directed to the following groupings of patentably distinct species of nitroxide antioxidants:
i) 2-ethyl-2,5,5-trimethy]-3-oxazolidine-1-oxyl (OXANO) (classified in A61K31/421);
ii) 2,2,6,6-tetramethylpiperidine-1-oxyl (TEMPO), 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl (TEMPOL), 4-amino-2,2,6,6-tetramethyl-1-piperidinyloxy (Tempamine), and 4-Oxo-TEMPO (all classified in A61K31/45);
iii) 3-Aminomethyl-PROXYL, 3-Cyano-PROXYL, 3-Carbamoyl-PROXYL, and 3-Carboxy-PROXYL (all classified in A61K31/4015).
The species are independent or distinct because while broadly falling under the genus of “nitroxide antioxidant”, the disclosed and claimed nitroxide antioxidants fall into patentably distinct groupings based on their distinct structures. For example, 2-ethyl-2,5,5-trimethy]-3-oxazolidine-1-oxyl (OXANO) is characterized as being a 1,3-oxazole, classified in A61K31/421, 2,2,6,6-tetramethylpiperidine-1-oxyl (TEMPO) is characterized as a non-condensed piperidine having an oxo group attached to the heterocyclic ring, classified in A61K31/45, and the “PROXYL” nitroxide antioxidants are characterized as being pyrrolidines having an oxo group attached to the heterocyclic ring, classified in A61K31/4015.  The distinct structures of these classes of nitroxide antioxidants are depicted below (from the Specification at [0115]):
                    
    PNG
    media_image1.png
    101
    98
    media_image1.png
    Greyscale
                  
    PNG
    media_image2.png
    82
    101
    media_image2.png
    Greyscale
                      
    PNG
    media_image3.png
    118
    98
    media_image3.png
    Greyscale

	        “Proxyl” Species              “Oxano” Species                   “Tempo” Species
Thus, while all broadly falling under the umbrella of “nitroxide antioxidant”, each grouping of patentably distinct species has completely different, non-overlapping structures.  In addition, these species are not obvious variants of each other based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-17 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
A) Each grouping of patentably distinct species requires a completely different, non-overlapping search strategy, e.g., a search for “Proxyl”-based nitroxide antioxidants is completely different from and will not overlap in scope with the search required for “Tempo”-based nitroxide antioxidants, and vice versa;
B) Prior art applicable to one grouping of patentably distinct species will not be applicable to the other groupings of patentably distinct species, e.g., prior art teaching 2,2,6,6-tetramethylpiperidine-1-oxyl (TEMPO) will not likely also teach 3-Aminomethyl-PROXYL, and vice versa; and
C) Each grouping of patentably distinct species requires completely different examination considerations of the state and predictability of the art as they relate to potential use thereof as therapeutic treatments.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Dermatomyositis
        2 https://en.wikipedia.org/wiki/Type_1_diabetes